Citation Nr: 0710281	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the noncompensable evaluation 
for bilateral hearing loss.  

An August 2006 Informal Conference Report shows that the 
veteran appeared before a Decision Review Officer and decided 
to have an informal conference in lieu of a formal hearing 
before a Decision Review Officer.  At the conference, the 
appellant agreed to withdraw any hearing request, and 
subsequently submitted an August 2006 statement withdrawing 
his request for a DRO hearing.  Thus, the Board finds that 
there is no hearing request pending at this time.


FINDING OF FACT

The veteran's service-connected hearing loss is manifested by 
no more than level I hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2003 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplates.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  In connection with the current appeal, VA has 
obtained the veteran's service medical records and private 
treatment records dated May 2006.  As of this date, the 
veteran has not submitted any additional medical records 
pertaining to his increased rating claim.  The veteran was 
provided an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision    

The veteran stated during the September 2006 VA examination 
that his military duties consisted of involvement with 
demolitions, and being a rifleman and infantryman.  He stated 
that he fired weapons without any hearing protection and did 
not require a hearing conservation program.  The veteran 
states that because he was subjected to artillery fire noise 
in service, he believes it is the initial and primary cause 
of his current hearing problems.  A September 1970 rating 
decision granted service connection for "deafness, high 
frequency, noise induced" and assigned a noncompensable 
rating.  The veteran states that he warrants a higher 
evaluation for his service-connected bilateral hearing loss 
disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2006); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2006).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (2006), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1000 hertz, and 70 decibels or more 
at 2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record indicates that the veteran has undergone two 
audiological examinations since November 2003.  Audiological 
testing performed in November 2003 showed the following 
puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
35
70
LEFT
20
20
40
75

Average puretone thresholds were 36 decibels in the right ear 
and 39 decibels in the left ear.  Speech recognition scores 
were 100 percent in both ears.  The audiologist stated that 
the results showed mild to severe high frequency 
sensorineural hearing loss in both ears.

In September 2006, audiological testing performed by a VA 
contract audiologist showed puretone thresholds, in decibels, 
as follows:
 


HERTZ



1000
2000
3000
4000
RIGHT
15
15
25
70
LEFT
15
25
40
75

Average puretone thresholds were 31 decibels in the right ear 
and 39 decibels in the left ear.   The veteran had Maryland 
CNC test scores of 100 percent in the right ear and 100 
percent in the left ear.  The audiologist diagnosed the 
veteran with bilateral hearing loss with "no change in the 
diagnosis."  

The veteran's two audiological tests conducted since 2003 
show some fluctuations in the threshold levels.  The 
audiological tests, however, do no indicate that the veteran 
is entitled to an increased evaluation.  Based upon the 
results of the November 2003 audiological examination, from 
Table VI of 38 C.F.R. § 4.85, a Roman Numeral I is derived 
for the right and the left ear.  Thus, neither is the 
"better ear."  Based upon the September 2006 results, a 
Roman Numeral I is derived for the right and left ear as 
well.  A noncompensable evaluation is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable schedular rating.  
Thus, the evidence does not support a finding of a 
compensable evaluation.  

In addition, none of the audiological tests provide evidence 
of exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86.  As noted above, there is no subjective 
interpretation involved within this portion of the schedule.

The Board notes that the veteran submitted a May 2006 private 
audiological evaluation; however, it has not been accorded 
probative value for several reasons.  One, the actual 
puretone thresholds were not written out, and only the 
average puretone thresholds were recorded.  Second, there is 
no indication that the audiological evaluation was conducted 
in accordance with the Maryland CNC Test, which is a 
requirement for hearing testing for VA purposes.  38 C.F.R. 
§ 4.85(a).  In addition, the audiological evaluation does not 
include speech recognition scores.  Thus, the Board finds 
that the private audiological evaluation to be less probative 
than the VA examinations discussed above.  

The Board is aware of the veteran's multiple complaints about 
not being able to hear well and having words constantly 
repeated to him; however, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluation produced test results which were 
invalid.  The clinical findings establish that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss disability and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


